 
 
I 
112th CONGRESS 1st Session 
H. R. 1130 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2011 
Mr. Alexander introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to provide authority for certain members of the Armed Forces who have served 20 years on active duty to transfer entitlement to Post-9/11 Educational Assistance to their dependents. 
 
 
1.Short titleThis Act may be cited as the Education Assistance to Realign New Eligibilities for Dependents (EARNED) Act of 2011. 
2.Authority of certain members of the Armed Forces who have served 20 years on active duty to transfer entitlement to Post-9/11 Educational Assistance to their dependents 
(a)Transfer authorizedSection 3319(b) of title 38, United States Code, is amended— 
(1)in paragraph (1), by striking or; 
(2)in paragraph (2), by striking the period and inserting ; or; and 
(3)by adding at the end the following new paragraph: 
 
(3)20 years of active duty service in the Armed Forces, as of any date between September 11, 2001, and September 30, 2011, including at least 90 days of such service after September 10, 2001.. 
(b)Opportunity To transfer entitlementNotwithstanding any other provision of law, during the period beginning on the date of the enactment of this Act and ending on December 31, 2012, an individual who is entitled to educational assistance under chapter 33 of title 38, United States Code, and who completed at least 20 years of active duty service in the Armed Forces and was discharged or released from such service under honorable conditions before September 30, 2011, may transfer all or part of the individual’s entitlement to an eligible dependent under section 3319 of title 38, United States Code. 
(c)Effective dateThe amendments made by this Act shall take effect as if included in the enactment of the Post-9/11 Veterans Educational Assistance Act of 2008 (title V of Public Law 110–252). 
 
